Citation Nr: 1141543	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  05-28 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for onychomycosis of the left fingernails, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for onychomycosis of the bilateral feet, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION


The Veteran served on active duty from January 1952 through May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO) and Board remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.



REMAND

The Veteran is seeking entitlement to service connection for diabetes mellitus, type II.  He contends that diabetes mellitus, type II, was present during his military service.  After reviewing the Veteran's claims folder, the Board concludes that additional development is necessary in order to comply with the VA's duty to assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2011). 

In support of his claim, the Veteran submitted a June 2006 letter from M.B., M.D., which concluded that the Veteran was "[d]iabetic in 1953."  In addition, the Veteran submitted a September 2010 letter from E.S., M.D., who reported that the Veteran "presented with onset of diabetes sometime during or before his service in the Navy was finished."  However, neither Dr. M.B. nor Dr. E.S. provide the bases for their opinions that the Veteran had diabetes during service.  In that regard, the RO should contact Dr. M.B. and Dr. E.S. and request that they provide the rationale and bases supporting their opinions that the Veteran's diabetes was present during his active duty service.

If the RO is unable to contact Dr. M.B. or Dr. E.S. or if either doctor does not provide the requested clarification of opinion, the RO should provide the Veteran with a VA examination addressing the etiology of his diabetes mellitus, type II.  The VA examiner should be asked to provide an opinion as to whether the Veteran's diabetes mellitus, type II, first presented during military service based on all of the evidence of record including the Veteran's lay statements regarding the symptoms that he experienced at that time.

With regard to the Veteran's claims for entitlement to service connection for hypertension, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, as noted by the Court of Appeals for Veterans' Claims in its November 2009 Memorandum Decision and December 2009 Order of Judgment, those claims are intertwined with the Veteran's claim for entitlement to service connection or diabetes mellitus, type II.  See Smith v. Gober, 236 F. 3d 1370, 1372 (Fed. Cir. 2001) (stating that "because the underlying facts of the two claims are so intimately connected, we conclude that, in the interest of judicial economy and avoidance of piecemeal litigation, they should be appealed together").  In addition, the Board finds the Veteran's claims for entitlement to service connection for onychomycosis of the left fingernails and onychomycosis of the bilateral feet to be inextricably intertwined, as the Veteran suggests that these disorders may be related to his diabetes mellitus, type II.  Id.  Thus, as the Veteran's claims of entitlement to service connection for hypertension, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, onychomycosis of the left fingernails, and onychomycosis of the bilateral feet, those claims are remanded for readjudication along with the Veteran's claim for entitlement to service connection for diabetes mellitus, type II.

Accordingly, the case is remanded for the following action:

1.  The RO must contact Dr. M.B. who provided the June 2006 opinion and Dr. E.S. who provided the September 2010 opinion and request that they each provide the underlying bases and rationale for their opinions that the Veteran's diabetes mellitus, type II, was present during his active duty service.  Drs. M.B. and E.S. must be asked to specifically state any clinical findings, bases, and authority for their respective opinions as well as all information regarding medical literature and clinical findings upon which their opinions are based.

2.  If the RO is unable to contact Dr. M.B. or Dr. E.S. or if either doctor does not provide the requested clarification of opinion, the RO should provide the Veteran with a VA examination addressing the etiology of his diabetes mellitus, type II.  The examiner must be provided with, and review, the entire claims file in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records and post-service treatment records, and a discussion of each, the examiner must state whether the Veteran's current diabetes mellitus, type II, was incurred in or aggravated by active duty service.  The examiner must also provide an opinion as to whether the Veteran's diabetes mellitus, type II, was present during his active duty service.  The RO must remind the VA examiner that the Veteran's statements are competent evidence of symptomatology during service or thereafter and must be considered in the opinion provided.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

3.  Any VA examination report obtained must be reviewed by the RO to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims for entitlement to service connection for diabetes mellitus, type II; entitlement to service connection for hypertension, to include as due to diabetes mellitus, type II; entitlement to service connection for onychomycosis of the left fingernails, to include as due to diabetes mellitus, type II; entitlement to service connection for onychomycosis of the bilateral feet, to include as due to diabetes mellitus, type II; entitlement to service connection or peripheral neuropathy of the left lower extremity, to include as due to diabetes mellitus, type II; and entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to diabetes mellitus, type II, must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

5.  THE VETERAN'S APPEAL IS ADVANCED ON 
THE DOCKET.  This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



